SHORT, Judge,
dissenting.
I respectfully dissent. Under the no-fault statute, an aggrieved carrier may recover certain payments by means of reimbursement from its insured under Minn.Stat. § 65B.54, subds. 3 & 4 (1992), or by means of contribution or subrogation from another carrier under Minn.Stat. § 65B.47, subds. 5 & 6 (1992). Great West elected to pursue Northland rather than the insured, and its subrogation rights depend on the carriers’ respective priority levels. Minn.Stat. § 65B.47, subd. 6; see 1 Michael K. Steen-son, Minnesota No-Fault Automobile Insurance 125 (2nd ed. 1989 rev. 1991) (the appropriate source of coverage for basic economic loss benefits is controlled by the priority scheme).
It is undisputed that Northland and Great West provided separate insurance coverage for different vehicles during different times when separate accidents occurred. Under these facts, Northland has no priority relationship to Great West and there is no legal basis for Great West’s subrogation claim against Northland. See Rodgers v. Progressive Specialty Ins. Co., 499 N.W.2d 61, 63 (Minn.App.1993) (reimbursement only for economic detriment from the accident causing the injury, but no reimbursement for economic detriment from injuries resulting from prior separate accidents), pet. for rev. denied (Minn. June 22, 1993); Farm Bureau Mut. Ins. Co. v. National Family Ins. Co., 474 N.W.2d 424, 426 (Minn.App.1991) (under subdivision 6, the priority insurer reimburses the lower priority insurer if the lower priority insurer pays no-fault benefits), pet. for rev. denied (Minn. Oct. 31, 1991). Equitable concerns are inapplicable in the no-fault context of basic economic loss benefits. See Milbrandt v. American Legion Post, 372 N.W.2d 702, 705 (Minn.1985) (refusing to recognize an equitable subrogation claim because it would upset the balance of the No-Fault Act).
There is no authority that permits one carrier to subrogate against another carrier providing coverage for a different accident. Under these circumstances, I would affirm the trial court’s decision.